Citation Nr: 1809208	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine (neck disability).

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1990, and January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which respectively, among other things denied service connection for degenerative arthritis of the cervical spine, and denied a total disability rating due to unemployability.

In May 2015, the Board remanded the Veteran's claims for new VA examinations as to the etiology of his neck disability and as to whether his service connected disabilities prevent him from securing and following substantially gainful employment.


FINDINGS OF FACT

1.  The Veteran's neck disability did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities have been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

As noted, the Board remanded the claims for new VA examinations as to the etiology of his neck disability and as to whether his service connected disabilities prevent him from securing and following substantially gainful employment.  For the reasons indicated below, the examinations are adequate to decide the claims.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran's service treatment records are silent for any in-service treatment or complaints for a neck injury, and his September 1987 medical examination and medical history reports upon entrance into service do not note any neck issues.  The records indicate that the Veteran declined an examination upon discharge.

An October 2010 VA authorized examination report shows that the Veteran's cervical spine showed evidence of radiating pain on movement the Veteran described as shooting pain.  A cervical spine x-ray report showed degenerative arthritis and degenerative disc disease at C4-5 disc space level, and the physician provided a diagnosis of cervical intervertebral disc syndrome with degenerative arthritis changes.  No opinion as to the etiology of the Veteran's neck disability was given.

An April 2011 VA-authorized examination report noted that the Veteran stated his neck disability is due to an injury in service which occurred in November 1987 while he was carrying heavy equipment.  He stated his pain started in November 1987 and occurs constantly.  The Veteran stated that he has never been hospitalized or undergone surgery for the condition.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  No opinion as to the etiology of the Veteran's neck disability was given.

An October 2015 disability benefits questionnaire (DBQ) indicated that the Veteran's degenerative arthritis of the spine was diagnosed in 2003.  The Veteran stated that his neck just started to hurt and he denied any trauma.  The Veteran reported seeking medical attention around 2003, but denied seeing anyone else for his neck since.  The examining physician opined that the Veteran's neck disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician noted that the service treatment records were silent for complaints, evaluation, or treatment of any neck injury.  The physician did acknowledge the Veteran's April 2011 examination which showed minimal degenerative joint disease of the neck which he stated was an incidental finding, noting that mild degenerative joint disease is not uncommon in the general population over the age of 40.  The physician stated that the Veteran did not notice neck pain until 2003, 12 years after discharge, which does not establish a longitudinal trend of subjective complaints and objective findings, thus a causal relationship cannot be established.

For the following reasons, entitlement to service connection for a neck disability is not warranted.  The only medical opinion as to whether the Veteran's neck disability is related to service is that of the physician who conducted the October 2015 VA examination.  As the physician explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  There is no contrary opinion in the evidence of record.  To the extent that the Veteran has expressed his opinion that his neck disability is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his diagnosed neck disorders is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements are therefore not competent in this regard.

The Board has also considered the Veteran's lay statements as to in-service neck symptoms and injury and continuity of neck symptomatology.  The Veteran stated that his neck disability started in November 1987 while carrying heavy equipment, but has also stated that his neck just started to hurt in 2003 and denied any trauma.  The October 2015 VA examiner's conclusion that the Veteran's neck pain did not begin until many years after service was thus a fair inference from the evidence of record.  In addition, this inconsistency warrants the conclusion that the Veteran did not have continuous neck symptoms since service. 

There is no indication in the Veteran's service treatment records that he complained of, or was treated for, a neck disability.  Significantly, the service treatment records contain many references to other orthopedic symptoms, including of the back.  The presence of notations regarding such symptoms reflects that, had the Veteran experienced neck pain, such symptoms would also be expected to have been noted. See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."); Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily
be recorded").  The Veteran's statements as to the in-service neck injury and symptoms are therefore not credible.

Moreover, as noted, the Veteran's statements are inconsistent as to when his neck symptoms began, and there is no other evidence indicating that arthritis manifested within the one year presumptive period.  Therefore, service connection for a chronic disease is not warranted.

For the foregoing reasons, the preponderance of evidence is against the claim for service connection for a neck disability.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102.

III.  TDIU

The Veteran contended in his February 2013 form 9 that his service connected disabilities cause pain that prevents him from walking and usually lasts for 7 to 14 days, making it impossible for him to work.  He additionally stated that he is unemployable due to the physical and mental stress he suffers due to his disabilities.

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment, by reason of his or her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under 38 C.F.R. § 4.16 (a), if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).

However, for those veterans who fail to meet the percentage requirements set forth above in accordance with 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned on an extra-schedular basis by VA's Director of Compensation Service when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16 (b). Although the Board cannot grant a TDIU in the first instance under this regulation, it must still determine whether a remand for referral to VA's Director of Compensation Service is so warranted for extra-schedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, 4 Vet. App. at 363.  "A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment." Id.  The ultimate question, however, is "whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  Id.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

Here, the Veteran is in receipt of service connection for the following:  right shoulder disability, rated 40 percent from December 14, 2009; sinus allergies, rated 30 percent from December 14, 2009; lumbar intervertebral disc syndrome, rated 20 percent from December 14, 2009; right lower extremity sciatic nerve impairment, rated 20 percent from December 14, 2009; bladder dysfunction, rated 20 percent from December 14, 2009; left lower extremity sciatic nerve impairment, rated 20 percent from December 14, 2009; degenerative arthritis of the right elbow, rated 10 percent from December 14, 2009; right index finger laceration with scar, rated noncompensable; and erectile dysfunction, rated noncompensable.  As such, with regard to the entire appeal period at issue, the Veteran's combined rating is 90 percent, and he thus does meet the percentage requirements for a TDIU in accordance with 38 C.F.R. § 4.16 (a).  See 38 C.F.R. §§ 4.16 (a), 4.25.

Nonetheless, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record reveals that the Veteran has a high school diploma and worked as a fireman, and then in security, until June 2012.

The October 2015 examiner noted on the DBQ that the Veteran's neck disability did not impact his ability to work. 

January 2018 DBQs noted: the Veteran's right elbow disability impacted his ability to perform occupational task such as lifting heavy objects due to pain; that his right finger laceration would allow the Veteran to perform medium work (exerting 20 to 50 pound of force occasionally, 10 to 25 pounds frequently, and greater than negligible up to 10 pounds constantly); his sinusitis did not restrict his job activities; his erectile dysfunction required no job activity restrictions; and his left and right lower extremity sciatic nerve impairment did not impact his ability to work.

The Board finds the evidence is evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  While the October 2015 and January 2018 examiners opined primarily that the Veteran's service connected disabilities did not impact his ability to work, the examiners opined as to the effect of each individual service connected disability rather than considering whether or not the Veteran's disabilities in aggregate preclude him from securing and following a substantially gainful occupation.  In contrast, in his statements the Veteran described the combined effect of his disabilities on his physical condition and ability to perform tasks that would be consistent with his limited occupational and educational history.   In this regard, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

In addition, while the medical examiners indicated that the disabilities individually did not significantly impair the Veteran's ability to work, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.  For the foregoing reasons, the lay and medical evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for degenerative arthritis of the cervical spine is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


